DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Office thanks the Applicant for its amendments which have overcome the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Inoue reference (US Patent Publication No. 2018/0334998) in view of the Moro reference (US Patent Publication No. 2018/0312053) and further in view of the Wu reference (US Patent Publication No. 2018/0038293).  
7.	Regarding claim 1, the Inoue reference discloses:
a compression ignition engine [Abstract] with a supercharger (44), comprising:

the supercharger (44), configured to boost intake air to the combustion chamber of the engine body [Paragraph 0131];
one or more valves (48) configured to switch a state between a first state in which the intake air is boosted by the supercharger and a second state in which the intake air is not boosted by the supercharger [Paragraphs 0135-0136];
a controller (10) comprised of circuitry [Paragraph 0158], configured to control operation of the engine body including operations of the one or more valves [Paragraph 0162]
wherein when the controller (10) determines that an operating state of the engine body is in a high-load operating range where an engine load is more than a given load [Paragraph 0382—via map 702 which includes a high-load medium speed operating range], the controller controls a combustion mode of the engine body to be in a compression ignition combustion mode in which an unburnt mixture gas is self-ignited during flame propagation combustion of a mixture gas caused by jump-spark ignition inside the combustion chamber [Paragraph 0382—SPCCI combustion].
The Inoue reference discloses the invention as essentially claimed.  However, the Inoue reference fails to disclose a controller controlled fluid temperature adjuster comprising a grille shutter provided in front of a radiator and configured to adjust a temperature of engine coolant configured to be supplied to the radiator from the engine body to cool the engine body, the grille shutter comprising a plurality of flappers which rotate on respective axes extending in a vehicle width direction; wherein when the controller determines that the operating state of the engine body is in the high-load operating range, causing the one or more valves to be in the first state, while when the operating state of the engine body is in a low-load operating range in which the load is lower than the given load, causing the one or more valves to be in the second state, and wherein when the controller determines that the operating state of the engine body is in the high-load operating range, the controller outputs a control signal to the grille shutter so that an opening of the grille shutter becomes larger, compared with the opening of the grille shutter when the operating state of the engine body is in the low-load operating range.
The Moro reference teaches it is conventional in the art of cooling systems for internal combustion engines to provide as taught in [Paragraph 0090] a controller controlled fluid temperature adjuster [Paragraph 0090] comprising a grille shutter (63) provided in front of a radiator (10) configured to adjust a temperature of engine coolant configured to be supplied to a radiator from the engine body to cool the engine body [Paragraph 0090] the grille shutter (63) comprising a plurality of flappers which rotate on respective axes extending in a vehicle width direction (FIG. 2) and wherein when the controller (200) determines that the operating state of the engine body is in the high-load operating range [Paragraph 0090—states not high load condition shutter is closed therefore shutter is opened at high load condition], the controller (200) outputs a control signal to the grille shutter (63) so that an opening of the grille shutter becomes larger [Paragraph 0090—more than closed], compared with the opening of the grille shutter when the operating state of the engine body is in the low-load operating range [Paragraph 0090—closed]. Such configurations/structures would allow the controlling of coolant temperatures during different load operations [Paragraph 0090].  
The combination of the Inoue reference and the Moro reference teach the invention as essentially claimed.  However, the modified Inoue reference fails to disclose wherein when the controller determines that the operating state of the engine body is in the high-load operating range, causing the one or more valves to be in the first state, while when the operating state of the engine body is in a low-load operating range in which the load is lower than the given load, causing the one or more valves to be in the second state.
The Wu reference teaches it is conventional in the art of superchargers for use in internal combustion engines to provide as taught in (Claim 7) wherein when the controller (60) determines that the operating state of the engine body is in the high-load operating range 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, such that the engine further requires a controller controlled fluid temperature adjuster comprising a grille shutter provided in front of a radiator and configured to adjust a temperature of engine coolant configured to be supplied to the radiator from the engine body to cool the engine body, the grille shutter comprising a plurality of flappers which rotate on respective axes extending in a vehicle width direction; wherein when the controller determines that the operating state of the engine body is in the high-load operating range, causing the one or more valves to be in the first state, while when the operating state of the engine body is in a low-load operating range in which the load is lower than the given load, causing the one or more valves to be in the second state, and wherein when the controller determines that the operating state of the engine body is in the high-load operating range, the controller outputs a control signal to the grille shutter so that an opening of the grille shutter becomes larger, compared with the opening of the grille shutter when the operating state of the engine body is in the low-load operating range, as clearly suggested and taught by the Moro and Wu references, in order to allow the controlling of coolant temperatures during different load operations [Paragraph 0090] and bypassing at lighter loads since boost is not needed at those loads to provide the desired levels of dilution [Paragraph 0026]. 
8.	Regarding claim 2, the Inoue reference fails to disclose:
comprises the grille shutter and a radiator fan configured to adjust an amount of air passing through the radiator, the radiator fan provided rearward of the radiator, and
wherein when the operating state of the engine body is in the high-load operating range, the controller increases a rotational speed of the radiator fan, compared with the rotational speed of the radiator fan when the operating state of the engine body is in the low-load operating range.
The Moro reference teaches it is conventional in the art of fluid cooling systems for internal combustion engines to provide as taught in [Paragraph 0090] wherein the fluid temperature adjuster comprises the grille shutter (63) and a radiator fan (10A) configured to adjust an amount of air passing through the radiator (10) (FIG. 2), the radiator fan (10A) provided rearward of the radiator (FIG. 1), and wherein when the operating state of the engine body is in the high-load operating range, the controller increases a rotational speed of the radiator fan [Paragraph 0082], compared with the rotational speed of the radiator fan when the operating state of the engine body is in the low-load operating range [Paragraph 0080].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, where such engine further includes wherein the operating state of the engine body is in the high-load operating range, the controller increases the amount of the air adjusted by the air amount adjuster, compared with the case when the operating state of the engine body is in the low-load operating 
range, as clearly suggested and taught by the Moro and Wu reference, in order to allow cooling of an engine [Abstract] and effective operation in summer [Abstract].  
9.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Inoue reference in view of the Moro reference and further in view of the Wu reference and further in view of the Nishimura reference (US Patent No. 5,133,326).

wherein the supercharger is a mechanical supercharger disposed in an intake passage connected to the engine body.
The Nishimura reference teaches it is conventional in the art of superchargers for internal combustion engines to provide as taught in (FIG. 1) wherein the supercharger is a mechanical supercharger (5) disposed in an intake passage (3) connected to the engine body (2).  Such configurations/structures would allow delivering of boosted air to the cylinders of the engine (Column 5, lines 52-66).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, such that the engine further includes wherein the supercharger is a mechanical supercharger disposed in an intake passage connected to the engine body, as clearly suggested and taught by the Nishimura reference, in order to allow delivering of boosted air to the cylinders of the engine (Column 5, lines 52-66).
11.	Regarding claim 4, the Inoue reference further discloses:
wherein the intake passage is provided with a bypass passage bypassing the mechanical supercharger, and
wherein the compression ignition engine [Abstract] further includes a clutch configured to intercept and permit transmission of a driving force to the mechanical supercharger, and the one or more valves include an air bypass valve configured to open and close the bypass passage.
The Nishimura reference teaches it is conventional in the art of superchargers for internal combustion engines to provide as taught in (FIG. 1) wherein the intake passage (3) is provided with a bypass passage (9) bypassing the mechanical supercharger (5), and wherein the engine (2) further includes a clutch (11) configured to intercept and permit transmission of a driving force to the mechanical supercharger (5) (Column 5, lines 52-66), and the one or more valves (10) includes an air bypass valve (10) configured to open and close the bypass passage 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, such that the engine further includes wherein the intake passage is provided with a bypass passage bypassing the mechanical supercharger, wherein the engine further includes a clutch configured to intercept and permit transmission of a driving force to the mechanical supercharger, and the one or more valves include an air bypass valve configured to open and close the bypass passage, as clearly suggested and taught by the Nishimura reference, in order to allow delivering of boosted air to the cylinders of the engine (Column 5, lines 52-66).
12.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Inoue reference in view of the Moro reference and further in view of the Wu reference and further in view of the Yokono reference (US Patent Publication No. 2016/0377004).  
13.	Regarding claim 5, the Inoue reference fails to disclose:
wherein the supercharger is a turbocharger having a turbine disposed in an exhaust passage connected to the engine body, and a compressor disposed in an intake passage connected to the engine body and configured to be driven by the turbine.
The Yokono reference teaches it is conventional in the art of superchargers for use in internal combustion engines to provide as taught in (FIG. 1) wherein the supercharger (32) is a turbocharger having a turbine (32d) disposed in an exhaust passage (33) connected to the engine body (FIG. 1), and a compressor (32b) disposed in an intake passage (20) connected to the engine body (FIG. 1) and configured to be drive by the turbine [Paragraph 0028].  Such configurations/structures would allow boosted air to be delivered to the combustion chambers [Paragraph 0028].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, such that the engine 
14.	Regarding claim 6, the Inoue reference fails to disclose:
wherein the exhaust passage is provided with a turbine bypass passage bypassing the turbine, and the intake passage is provided with a compressor bypass passage bypassing the compressor, and
wherein the one or more valves include a waste gate valve configured to open and close the turbine bypass passage, and a compressor bypass valve configured to open and close the compressor bypass passage.
The Yokono reference teaches it is conventional in the art of superchargers for use in internal combustion engines to provide as taught in (FIG. 1) wherein the exhaust passage (30) is provided with a turbine bypass passage (33) bypassing the turbine (32d), and the intake passage (20) is provided with a compressor bypass passage (FIG. 1) bypassing the compressor (32b), and wherein the one or more valves includes a waste gate valve (33a) configured to open and close the turbine bypass passage (33) (FIG. 1), and a compressor bypass valve (36) configured to open and close the compressor bypass passage (FIG. 1).  Such 
configurations/structures would allow boosted air to be delivered to the combustion chambers [Paragraph 0028].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Inoue reference, such that the engine further includes wherein the exhaust passage is provided with a turbine bypass passage bypassing the turbine, and the intake passage is provided with a compressor bypass passage bypassing the compressor, and wherein the one or more valves include a waste gate valve .
Allowable Subject Matter
17.	Claims 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
18.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection uses a new reference to reject the newly amended portion of the claims.  
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747